795 F.2d 85
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JEFFREY MICHAEL LAMBERT, Petitioner-Appellantv.UNITED STATES OF AMERICA, Respondent-Appellee
No. 85-3848.
United States Court of Appeals, Sixth Circuit.
May 5, 1986.

1
BEFORE:  ENGEL, KENNEDY and MILBURN, Circuit Judges

ORDER

2
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of petitioner's motion for appointment of counsel with brief in support and the district court record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner filed a motion to vacate pursuant to 28 U.S.C. Sec.  2255.  The five grounds petitioner presented to the district court were:  1) that he was mentally unstable at the time he committed the crime;  2) that he was denied effective assistance of counsel;  3) that the pre-sentence investigation contained errors;  4) that he was subjected to cruel and unusual punishment;  and 5) that he was charged and convicted under an improper subsection of 18 U.S.C. Sec.  2113.


4
Upon consideration of the matter, it is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed for the reasons stated in the September 30, 1985, opinion and order of the district court.  Rule 9(d)(3), Rules of the Sixth Circuit.